Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 16, 2015

                                    No. 04-15-00717-CV

                   IN RE ESTATE OF MARIA L. RAYNES, Deceased,

                      From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2013-PC-0369
                           Honorable Kelly Cross, Judge Presiding


                                       ORDER
        Appellant’s motion to enforce automatic stay is GRANTED. See TEX. ESTATES CODE §
351.002(a) (providing supersedeas bond not required if appeal is taken by executor and appeal
does not personally concern executor). All further proceedings in the underlying cause,
including the probate court’s order dated November 24, 2015, and the sale of the real property
located at 6307 Handsome Lake Drive, Leon Valley, Texas 78238, are STAYED pending the
disposition of this appeal.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court